Citation Nr: 9911494	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-33 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an overpayment of nonservice-connected disability 
pension benefits in the amount of $3,065.00 was properly 
created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

REMAND

The veteran had active service from April 1970 to April 1974.  
In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) proposed to stop the veteran's pension 
benefits effective September 1, 1994, because of evidence 
showing the veteran's family income or net worth had changed.  
In May 1997, the RO found the retroactive action had resulted 
in an overpayment of benefits to the veteran. In his notice 
of disagreement, received in June 1997, the veteran indicated 
disagreement with creation of the overpayment and stated that 
he would later request a waiver of overpayment, if necessary.
 
In addition, the Board notes that in February 1998, the RO 
denied the veteran's request for waiver of indebtedness.  In 
October 1998, the veteran filed a notice of disagreement on 
the denial of waiver.  The veteran indicated that he had not 
yet completed a financial request for a waiver as the appeal 
to creation of the overpayment was pending.  In February 
1999, the veteran submitted a financial status report to the 
RO.  No statement of the case has been issued. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1. The RO should prepare an audit which 
explains how the overpayment was created.  
The period of the overpayment should be 
specifically stated.  For each month of 
the overpayment period, the audit 
statement should include what the veteran 
was paid and what he should have been 
paid.  The amount(s) of the veteran's 
family income for VA pension purposes 
should be identified for the overpayment 
period and should be accompanied by an 
explanation as to how the income was 
calculated.  The audit statement should 
also identify the amount of unreimbursed 
medical expenses, if any, for the 
overpayment period.

2.  After making any necessary 
adjustments to the amount of the 
overpayment, the RO should make a 
determination as to whether any remaining 
overpayment, including the amount, was 
properly created.  If an overpayment 
remains, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
is to include the audit statement, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


